           Case 1:18-cr-00263-ER Document 77 Filed 06/17/20 Page 1 of 1
Andrew G. Patel
Attorney-at-Law
80 Broad Street, Suite 1900
New York, New York 10004
apatel@apatellaw.com
Fax: 646304-6604                                                       Telephone 212-349-0230

ECF


                                          June 15, 2020


The Honorable Edgardo Ramos
United States District Judge
United States Courthouse
40 Centre Street
New York, NY 10007

                                   Re:    U.S. v. Raking Kearse
                                          18 Cr. 263 (ER)

Dear Judge Ramos:

       This letter is respectfully submitted to request that the sentencing of Mr. Kearse,
currently scheduled for June 25, 2020, be adjourned to a date when this sentencing can be
done before Your Honor in open court.

       We have discussed the sentencing of Mr. Kearse during the ongoing health
emergency with the Government. It is respectfully submitted that this is not an appropriate
matter for a remote sentencing. See In Re: Coronavirus/COD-19 Pandemic, Order that
Relates to Video Teleconferencing and Telephone Conferencing for Criminal Proceedings,
Mar. 30, 2020. Assistant United States Attorney Margaret Graham has informed me that
the Government consents to our request to adjourn the sentencing of Mr. Kearse to a date in
October 2020 or such other date and time that would be convenient to Your Honor.

                                          Respectfully submitted,


                                           /s/Andrew Patel
                                          Andrew G. Patel

                                 Sentencing is adjourned to October 15, 2020, at 10:30 AM.
                                 SO ORDERED.
cc:     All counsel by ECF


                                                                    6/17/2020
